PER CURIAM.
We granted certification, 95 N.J. 204 (1983), to decide how to compute a workers’ compensation award for over 180 weeks. Petitioner received an award for 100% loss of his right eye (200 weeks), and 3% partial permanent disability (18 weeks). There is no dispute as to the extent of the injury, only the computation of the award. The employer argues that the award for 200 weeks should be divided, so that the first 180 weeks are compensated in accordance with the sliding scale of N.J.S.A. 34:15-12(c), and the last 20 weeks at the statutory rate of 35% of statewide average weekly wage (SAWW). The employee contends that all 200 weeks should be compensated at 35% of SAWW. The compensation court agreed with the employee. The Appellate Division affirmed for the reasons stated in Gothelf v. Oak Point Dairies of N.J., 184 N.J.Super. 274 (App.Div.1982). We affirm.
The Disability Wage and Compensation Schedule of N.J.S.A. 34:15-12(c) in effect at the time of this accident provided, in part:
*130Weeks of Allowable Maximum Weekly Compensation Compensation Applicable
175-180 weeks......... $49 for the first 96 weeks
then $51 for the next 6 weeks
then $54 for the next 6 weeks
then $56 for the next 6 weeks
then $59 for the next 6 weeks
then $61 for the next 6 weeks
then $63 for the next 6 weeks
then $66 for the next 6 weeks
then $68 for the next 6 weeks
then $70 for the next 6 weeks
then $73 for the next 6 weeks
then $75 for the next 6 weeks
then $77 for the next 6 weeks
then $80 for the next 6 weeks
then $82 for each remaining week
181-210 weeks......... 35% of the Statewide average weekly wages, hereinafter referred to as “SAWW”
211-240 weeks......... 40% of SAWW
241-270 weeks......... 45% of SAWW
271-300 weeks......... 50% of SAWW
However, another part of 12(c) states that after January 1, 1982, the specific dollar amounts in the statute were replaced by percentages of SAWW. After that substitution, the statute reads:
Weeks of Allowable Maximum Weekly Compensation Compensation Applicable
175-180 weeks......... 21% of SAWW for the first 96 weeks
then 22% of SAWW for the next 6 weeks
then 23% of SAWW for the next 6 weeks
then 24% of SAWW for the next 6 weeks
then 25% of SAWW for the next 6 weeks
then 26% of SAWW for the next 6 weeks
then 27% of SAWW for the next 6 weeks
then 28% of SAWW for the next 6 weeks
then 29% of SAWW for the next 6 weeks
then 30% of SAWW for the next 6 weeks
then 31% of SAWW for the next 6 weeks
then 32% of SAWW for the next 6 weeks
then 33% of SAWW for the next 6 weeks
then 34% of SAWW for the next 6 weeks
*131then 35% of SAWW for each remaining week [weeks 175-180]
181-210 weeks......... 35% of SAWW
If, as the employer here contends, the Legislature had intended to make the rate of 35% of SAWW applicable only to the later weeks of a 200-week award instead of to the whole period, it would have moved the break point back to week 175 when the award is 35% of SAWW “for each remaining week.” The only reasonable interpretation of this statute as written is that after week 180 the injured worker is entitled to 35% of SAWW for the whole period, not just for those weeks after the sliding scale stops.
The employer’s interpretation contradicts not only the internal sense of the statute, but also the legislative understanding of how the awards are to be computed. In the Joint Statement to S.802, at 1 (1979), quoted in Poswiatowski v. Standard Chlorine Chem. Co., 96 N.J. 321, 329 (1984), the Legislature explained the significant changes it was making in workers' compensation awards. It illustrated its intent by giving examples of the new awards for work-related amputations and contrasted them to the old ones. Yet if we calculate the amputation awards as the employer would have us do here, the awards would be dramatically less than the Legislature intended:
Under the old statute According to Joint Statement According to employer’s formula
Arm $12,000 $55,340 $33,941
Leg $11,000 $52,825 $31,431
Hand $ 9,200 $33,440 $20,936
Foot $ 8,000 $28,000 $19,035
We agree with the Gothelf court:
For each example contained in the Joint Statement, undoubtedly evidencing the legislative intent, the interpretation applied in the Division of Compensation *132would approximate the intended result. The formula urged by appellant would severely frustrate that intent by reducing available maximum benefits by more than one-third. It is our responsibility to effectuate the intent of the Legislature rather than to permit an overly literal interpretation to thwart its underlying purpose. [184 N.J.Super. at 281.]
At oral argument, both parties recognized that the then-pending decision in Poswiatowski, supra, might require recomputation of the. award on the stacking issue. On remand, the compensation court may recompute the award in light of Poswiatowski.
The judgment below is otherwise affirmed.
For affirmance —Chief. Justice WILENTZ and Justices CLIFFORD, SCHREIBER, HANDLER, O’HERN and GARIBALDI — 6.
For reversal — None.